Case: 14-14076   Date Filed: 04/22/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-14076
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 6:11-cr-00004-BAE-GRS-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

CHRISTOPHER L. HALEY,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                (April 22, 2015)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Matthew K. Hube, appointed counsel for Christopher L. Haley in this

appeal, has moved to withdraw from further representation of the appellant and
              Case: 14-14076    Date Filed: 04/22/2015   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

In a pro se response to counsel’s motion to withdraw, Haley requests the

appointment of substitute counsel and a continuance. Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, Haley’s pro

se motion for appointment of substitute counsel and a continuance is DENIED,

and the judgment revoking Haley’s supervised release and his resulting sentence

are AFFIRMED.




                                         2